Title: From Thomas Jefferson to Abner Nash, 16 January 1781
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmond Jany. 16. ’81

I am honored with your Excellency’s favor of the 3d inst, and am to thank you for your permission and countenance to our Pork purchases.
The late invasion of this State by the Enemy should not have been so long uncommunicated to you by me, but that the very extraordinary movement they made was such in its nature as to allow little time to those concerned in Goverment to think of any thing but the providing means of opposition and in the meantime withdrawing everything from their power. From a fatal inattention to the giving us due notice of the arrival of a hostile force two days were completely lost in calling together the Militia—a time which events proved would have added so much of our collection of Militia as to have rendered doubtful their getting from this place. The Winds favoring them in a remarkable degree they almost brought the first news themselves of their movements. They were landed within twenty six miles of this place before we had reason even to suspect they would aim at it: The little interval of twenty three hours between that and their actual arrival here was assiduously and successfully employed in withdrawing the public Stores from hence and from Westham, seven miles above this. This was so far done that our loss did not exceed 300 muskets, about 5 Tons of Powder, some Sulphur, 5 feild peices, four pounders, and some inferior articles of no great account. The letters and records of the Executive were the greater part lost. They retired hastily to their shipping after 23 hours possession of this place. The interruption which they have given to raising men and providing subsistance is likely to be very injurious. We are endeavoring to get over this difficulty also as well as we can. Should any movements take place interesting to your State I shall communicate them to your Excellency as soon as known to me, tho the communication will be circuitous. Perhaps, should they take Post at Portsmouth, you might think it expedient to establish a line of Expresses to the neighbourhood of that place.

T.J.

